Title: From John Adams to Oliver Wolcott, Jr., 7 November 1797
From: Adams, John
To: Wolcott, Oliver, Jr.



Dear Sir
New York Nov. 7. 1797

I have just now recd your favour of Yesterday
I shall be obliged to you if you will inform General McPherson that I am very Sensible of the honour intended me by the Troops of the City and Vicinity.
I shall dine at New Bruswick tomorrow and on Thursday get as far as Trenton or perhaps two Miles beyond the Delaware. On Fryday I intend to reach Philadelphia and that before night.
I pray the Gentlemen not to think of coming so far as Trenton nor even Bristol. If they meet me a few miles from Philadelphia on Fryday Afternoon they will give a Proof of their respect quite as acceptable to me and quite as convincing to the Public, as if they Should Come to Trenton.
I am Sir your most obedient

John Adams